To vacate order appointing receiver and to dissolve an injunction restraining the majority of the directors from the management and control of the corporate business.
Granted April 13, 1875.
Held, that a Court of Chancery cannot take from directors .and vest in a receiver the management and control of railroad company, except in proceedings under the statute to dissolve the corporation, and that the ex-parte appointment of the receiver and granting of the injunction, are more than irregular and ■are absolutely void as beyond the power of the court.